Citation Nr: 1448174	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-28 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a respiratory disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1964 to February 1965 and April 1968 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed February 1997 decision, the Board denied service connection for "residuals of pneumonia" based on the finding that there was no current diagnosis of a chronic respiratory disability or evidence linking the Veteran's claimed breathing problems/symptoms to his active service.  

2.  The evidence received since the February 1997 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disability.




	(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The February 1997 Board decision denying service connection for residuals of pneumonia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a respiratory disability has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially filed a claim for "breathing problems" in May 1990, which was classified by the RO as "residuals of pneumonia" and denied in September 1993, August 1994, and July 1996 rating decisions.  The Veteran perfected an appeal with respect to the July 1996 rating decision.  The Board issued a decision in February 1997 that denied service connection for "residuals of pneumonia."  The Board determined that there was no current diagnosis of a chronic respiratory disability or evidence linking the Veteran's claimed breathing problems/symptoms to his active service.  The only available medical records at the time were his service treatment records (STRs), which establishes the Veteran was diagnosed with pneumonia in October 1964 and November 1964.  The Veteran did not appeal this decision or seek reconsideration.

In September 2010, the Veteran filed a request to reopen his claim for "chronic bronchitis."  In May 2011, the RO denied reopening of the claim for "chronic bronchitis (previously claimed as residuals of left lower lobe pneumonia)."

Although the RO originally classified the Veteran's claim as residuals from pneumonia and later classified his claim as chronic bronchitis, both are considered a respiratory disability.  The renaming of the disability does not operate to transform the Veteran's previously denied claim into a new one.  See, e.g., Boggs v. Peaks, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  Therefore, the Board considers the Veteran's previous claim for residuals from pneumonia and the Veteran's present claim for chronic bronchitis both as claims for a respiratory disability.

Evidence received since the February 1997 Board decision includes evidence establishing diagnoses of bronchitis, chronic obstructive pulmonary disease (COPD), sinusitis, and asthma.  There are also private medical opinions suggesting that the Veteran's respiratory disability could be related to service.  Because this is evidence of a current diagnosis of a respiratory disorder and a potential nexus between the Veteran's current diagnosis and his active service, elements not present in in February 1997, this evidence is sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a) , Shade v. Shinseki, 24 Vet. App. 110 (2010).

ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a respiratory disability is reopened.  To that extent only, the appeal is granted.


REMAND

A review of the record shows that the Veteran was diagnosed with various respiratory disabilities in January 2000 and began receiving treatment.  He appears to carry diagnoses of bronchitis, chronic obstructive pulmonary disease (COPD), sinusitis, and asthma.  In December 2009, the Veteran saw Dr. M.S., who after conducting a physical examination, concluded that the Veteran's respiratory disability may or may not be service connected but just as likely might be due to chronic allergic asthma.  Dr. M.S. reported that additional testing was required to determine the etiology of the Veteran's respiratory disability.  In October 2010, Dr. A.N. reported that the Veteran started receiving treatment in 1997 and opined that the Veteran had mild asthma, COPD, or underlying lung damage.  The opinion from Drs. M.S. and A.N. raise the possibility of establishing service connection for a respiratory disability. 

In light of the Veteran's respiratory problems in service, the multiple lay statements regarding his respiratory disability with an onset in active service, and the private medical opinions suggesting that his respiratory disability may have been caused by his active service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on Remand, the Veteran's complete treatment records should be obtained before a decision is rendered with regard to this issue.



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain VA or private treatment records not already associated with the claims file.

2. Schedule the Veteran for an appropriate examination(s) by an examiner(s) with sufficient expertise to determine the nature and etiology of any respiratory disability that the Veteran may have.  The examiner(s) must review the claims file and note that review in the report.  Any additional studies should be performed.  Based upon the examination results and a review of the record, the examiner should:

a. Identify/diagnose any lung or respiratory disorder that has existed since the claim was initiated in 2010.  The absence of any respiratory disorder should be explained in detail.

b. For each diagnosed respiratory/lung disorder, provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any respiratory disability had its onset in service or is otherwise etiologically related to active service.  The examiner should specifically address the pneumonia infection that Veteran experienced in service.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


